Citation Nr: 0918978	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-35 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right ankle fracture, evaluated as 10 percent disabling 
prior to August 14, 2008.

2.  Entitlement to an increased evaluation for the residuals 
of a right ankle fracture, evaluated as 20 percent disabling 
after August 13, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from September 1957 to June 
1967, and from August 1967 to December 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating action issued by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Cleveland, 
Ohio.  That decision increased the rating of the appellant's 
residuals of a right ankle fracture from a noncompensable 
rating to one that was 10 percent.  The appellant has claimed 
that the disability should be rated in excess of 10 percent.  
Also appealed was a January 2006 rating that denied service 
connection for a right tibial fracture as secondary to the 
service-connected right ankle fracture.

In July 2007, the appellant proffered testimony before the 
undersigned Veterans Law Judge (VLJ) via a videoconference 
hearing.  A transcript of that hearing was produced and has 
been included in the claims folder for review.  

Following that hearing, the Board issued a Decision/Remand 
that was dated October 2007.  In that action, the Board 
denied the service connection issue and remanded the 
increased rating claim.  With respect to the remand portion 
of that action, the Board remanded the claim for the purpose 
of obtaining the appellant's medical treatment records and 
also requested that the appellant undergo an orthopedic 
examination of his right ankle.  Said records were obtained 
and in August 2008, a VA orthopedic examination was 
performed.  The records and the medical examination report 
were returned to the Appeals Management Center (AMC) for 
review.  The AMC then issued a decision in December 2008.  In 
that rating action, a 20 percent disability rating was 
awarded, effective August 14, 2008 (the date of the medical 
examination).  Since this is not a total grant of benefits, 
the appeal remains in appellate status and has been returned 
to the Board for further action.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The appellant has severe limitation of motion due to pain 
of the right ankle; he does not, however, have ankylosis of 
that joint.


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent for 
the appellant's service-connected right ankle disability, 
from October 28, 2004, to the present, have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Codes 5003, 5271, 
and 5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ).  
Moreover, over the course of this appeal, the appellant has 
been provided with VCAA type information in the Supplemental 
Statement of the Case (SSOCs) that was issued.  These 
documents informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  The record indicates that the appellant did 
undergo a VA orthopedic examination of the right ankle in 
August 2008 and those results have been included in the 
claims folder for review.  The Board finds that the VA has 
met its duty to assist the appellant in obtaining a medical 
examination of the appellant.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did avail himself to this opportunity 
and provided testimony before the undersigned VLJ.  During 
that hearing, the appellant described the symptoms produced 
by his service-connected right ankle disability and what he 
did to relieve any pain he might experience.  The appellant 
was given notice that the VA would help him obtain evidence 
but that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
(and his representatives) have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's October 2007 
Decision/Remand for the issue discussed in this Decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in a letter from the RO to the 
appellant in March 2006.  Hence, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the appellant was provided pertinent 
information in VCAA notice cited above and in the SOC and 
SSOCs issued over the course of this appeal.  Cumulatively, 
the appellant was informed of the necessity of providing on 
his own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life OR that the applicable diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result); 
the claimant was informed that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the diagnostic code under 
which the appellant's right ankle has been rated thereon.  In 
Sanders v. Nicholson, No. 2006-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In this instance, the 
appellant demonstrated his awareness through his testimony 
before the Board.  That is, during his testimony, the 
appellant stated that his right ankle was producing more pain 
and was causing restrictions in his ability to perform daily 
tasks.  He reported that his ankle was stiff and his ability 
to move the shoulder was severely limited.  The appellant 
further insinuated through his statements before the 
undersigned that he was aware of what was required in order 
for a higher disability to be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issues before the 
Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also recently held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The case of Hart is applicable in this case.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's right ankle disability has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5271 (2008).  
Other diagnostic codes that may be applicable are 38 C.F.R. 
Part 4, Diagnostic Codes 5003 and 5284 (2008).  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4 (2008).  When there is no limitation of 
motion of the specific joint or joints that involve 
degenerative arthritis, Diagnostic Code 5003 provides a 20 
percent rating for degenerative arthritis with x-ray evidence 
of involvement of two or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent rating for degenerative arthritis with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) provides that the 20 pct 
and 10 pct ratings based on x- ray findings will not be 
combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based 
on x-ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Id.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When there is limitation of 
motion of the specific joint or joints that is compensable 
(10 percent or higher) under the appropriate diagnostic 
codes, the compensable limitation of motion should be rated 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a (2008).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2008).

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a (2008).

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  38 C.F.R. Part 4 (2008).  Moderate residuals 
of foot injuries are rated 10 percent disabling; moderately 
severe residuals of foot injuries are rated 20 percent 
disabling; and severe residuals of foot injuries are rated 30 
percent disabling.  A Note to Diagnostic Code 5284 provides 
that foot injuries with actual loss of use of the foot are to 
be rated 40 percent disabling.  38 C.F.R. § 4.71a (2008).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  
Under 38 C.F.R. § 4.40 (2008), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In statements and testimony presented throughout the duration 
of the appeal and since the claim for an increased rating was 
filed, the appellant contends that he is entitled to a higher 
rating for chronic right foot pain, status-post right ankle 
fracture, with x-ray evidence of degenerative joint disease.

The appellant has undergone two VA medical examinations in 
conjunction with this claim.  The first was accomplished in 
November 2004.  That examination noted diffuse edema 
throughout the ankle with almost all of the bony landmarks 
obscured to the edema.  The range of motion of the ankle was 
zero degrees of dorsiflexion and 15 degrees of plantar 
flexion.  Neurological symptoms were not reported and the 
appellant could easily move his toes.  The examiner 
classified the appellant as being "severely" disabled.  The 
doctor did not, however, describe any functional limitations 
produced by the condition.  

The second examination, done as a result of the Board's 
Decision/Remand, was performed in August 2008.  The examiner 
reviewed the appellant's claims folder prior to the exam.  It 
was noted that the appellant occasionally used a cane but did 
not use any other type of prosthesis.  Before the exam, the 
appellant complained of pain, weakness, and stiffness of the 
ankle.  When examined, the doctor found diffuse edema 
throughout the ankle area.  The skin color of the ankle was 
changed also.  Tenderness was reported.  Dorsiflexion was 
measured to be zero degrees and plantar flexion was judged to 
be 15 degrees.  Additionally, crepitus and some impingement 
were reported.  The examiner further noted that, due to pain, 
the appellant was not able to do more than three (3) 
repetitive motions.  Pain, fatigue, weakness, and lack of 
coordination were documented with pain being the limiting 
factor.  Upon completion of the exam, the doctor classified 
the right ankle as being markedly to severely limiting.  
However, ankle deformity or ankylosis was not found.  

After a careful review of the record and resolving all 
benefit of the doubt in favor of the appellant, the Board 
finds that the appellant's chronic right foot pain, status-
post right ankle fracture, with x-ray evidence of 
degenerative joint disease, warrants a rating of 30 percent 
under diagnostic code 5284 for a severe foot injury.  In this 
regard, the Board has considered the marked/severe limitation 
of the appellant's ankle, accompanied by pain as the main 
limiting factor as well as evidence of degenerative joint 
disease noted in all joints and treatment specifically for 
degenerative joint disease of the ankle and the appellant's 
use of a cane when walking outside of the home.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5284 
(2008); DeLuca v. Brown, 8 Vet. App. 202.  As such, the Board 
finds that the appellant's right foot disability more nearly 
approximates that of a severe foot injury and warrants a 30 
percent evaluation during the entire time of this appeal, but 
no higher, as there is no evidence of actual loss of use of 
the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Under the circumstances of this case, and with 
resolution of all reasonable doubt in the appellant's favor, 
the Board finds that the criteria for a rating of 30 percent 
for a right ankle disability have been met.  

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008). An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ankle disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's right ankle with the established criteria found 
in the rating schedule for arthritis and/or ankle disability 
shows that the rating criteria reasonably describes the 
appellant's disability level and symptomatology; as discussed 
above, the rating criteria considers loss of motion as well 
as pain on motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
right ankle disability.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
disability.  There is nothing in the record which suggests 
that the right ankle disability itself markedly impacted his 
ability to perform his job.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 30 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.


ORDER

An evaluation of 30 percent for a right ankle disability, 
from October 28, 2004, to the present, is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


